 

[ex10-1_001.jpg]

 

September 18, 2019

 

BTCS Inc. (the “Company”)

 

Dear Thomas:

 

For good and valuable consideration, BTCS Inc. (the “Company”) and Cavalry Fund
I LP (the “Fund”) have agreed to exchange that certain $200,000 12% Promissory
Note dated December 18, 2018, including $17,973 accrued and unpaid interest (the
“Old Note”) for a new $217,973 12% Convertible Note dated September 18, 2019
(the “New Note”) in the form attached hereto as Exhibit A. The New Note shall
become due on December 18, 2019 and shall be convertible at 20% of the closing
price of the Company’s common stock on the principal trading market on the date
before exercise with a floor price of $0.10 per share (all such prices shall be
adjusted for stock splits and other adjusting actions on the Company’s common
stock). The Fund shall return to the Company the Old Note on or before September
21, 2019.

 

The Fund and the Company confirm that the Company has not received any
consideration for the transactions contemplated by this Agreement. Pursuant to
Rule 144 pursuant to the Securities Act of 1933 (“Securities Act”) and the rules
and regulations promulgated thereunder, the holding period of the New Note tacks
back to December 18, 2018, the issue date of the Old Note. The Company hereby
confirms that the Fund is not an affiliate as defined under Rule 144. Upon the
issuance of any common stock pursuant to the terms of this Agreement and the New
Note, the common stock shall be freely tradable under Section 3(a)(9) of the
Securities Act and Rule 144. The Company agrees not to take a position contrary
to this paragraph.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

If you hereby agree, indicate so below and the Company will issue you the New
Note.

 

  Sincerely,       Charles

 

We hereby agree:

 

Cavalry Fund I LP

 

By: /s/ Thomas Walsh   Name: Thomas Walsh   Title: Managing Member  

 

BTCS INC.

 

 

